Title: To Benjamin Franklin from ——— de Franck and Other Offerers of Goods and Schemes, 18 May 1783
From: Franck, —— de
To: Franklin, Benjamin


          With the general armistice in effect and peace virtually assured,
            merchants continue to come forward with offers of goods or requests for advice on how to
            establish commercial ventures. M. de Franck of Strasbourg, having heard that the new
            nation will be commissioning cannons in France, hastens to tell Franklin on May 18 that
            he will supply the best terms. His letter is printed below.
          G. Anquetil Brutiere, writing from
            Saint-Malo on May 31, informs Franklin that he is expecting two of his cargo ships to
            arrive from La Rochelle any day now. He has no immediate plans for them, and would
            entertain advantageous proposals from either Franklin or his friends in America.
          Frédéric-Robert Meuricoffre, Swiss by birth, has lived for the past 16 years in Naples,
            where more than 30 years ago he established a successful mercantile house. Writing from
            Paris on June 5, he offers the services of Meuricoffre-Scherb & Cie. Asserting that Naples is perhaps the most
            important city in Europe for American trade, he encloses an annotated list of products
            that might be profitably exchanged. Naples would welcome American salt cod, tobacco, and
            sugar (but has no need for wood, wheat, or rice), and would export various oils,
            fabrics, wines, salt, licorice, and an infinity of other items that one could easily
              imagine.
          M. Urvoy, descended from an ancient Breton family, writes on June 6 telling Franklin to
            address his reply simply to the town of Saint-Brieuc, where he is known. He and a friend
            both love liberty and want to set up a commercial house for trade with
            America. He is 33 and retired from the military, but his friend, age 26, still serves.
            Once the friend has learned English and business management, he will establish himself
            in the United States; Urvoy will operate from one of the ports in his province. Between
            them, they have about 900,000 l.t. to invest, and while it
            may seem that they have little to offer, they share a love of work, goodwill, and the
            greatest probity. They request Franklin’s advice, support, and a letter of
            recommendation for the younger partner to carry with him to America.
          Writing from Paris on June 23, Walton & Stott of Ostend send a brief note
            requesting an interview. The merchants wish to discuss importing goods into America.
          On July 7 the Liègeois arms manufacturer Jacques-Lambert Ransier writes about his hopes
            to go to America and sell arms of all kinds; a pistol of his manufacture is accurate at
            300 paces. He is also thinking about establishing a factory there, for arms or perhaps
            even soap or perfume, or a distillery. He will be traveling with business associates who
            know these processes. The group will carry with them a selection of merchandise
            including cloth, silk, jewelry, and hardware. Franklin’s answer should be sent care of
            Genefve & Cie. at Augsburg, where he is currently staying. Ransier writes again on
            August 12 from Fürth, near Nuremberg. He will be leaving for America in about five weeks
            with firearms and other merchandise, and asks for letters of recommendation and advice.
            He is staying with the merchant Pierre Lenoble.
          John Gottfried Braumüller of Berlin writes in German on August 2. He has connections to
            manufacturers of silk, wool, linen, and other fabrics, and for a commission of 1½
            percent will establish contacts with these firms on behalf of the United States. His
            trading partners include the house of Braunsberg Streckeisen & Cie. in Amsterdam,
            the silk merchant Doucet de Surini in Paris, Franz Sauvage in Dieppe, Boisselier Vogel
            & Cie. in Marseille, Smith Wienholt & Co. in London, Paul Maistre & Cie. in Genoa, and Johann
            Michael Wagner in Venice. Braumüller’s own trade is dry salting, and he asks for
            recommendations to American drysalters in Philadelphia and other respectable cities.
          Two men offer to send to America products that they assume are needed. M.
            Delongueville, writing from Nancy on July 1, proposes to send grapevines, red and white
            potatoes, and large turnips that increase milk production in
            cows. Writing from Villentrode in Champagne on July 17, M. de Breuze has heard that
            America is setting up glass factories. They will need clay, and his is among the best
            available. Located 40 leagues from Paris, it could be shipped most conveniently from
            Rouen or Le Havre.
          M. Sanherr, “Stättmeistre” of Colmar in Alsace, asks Franklin’s protection on August 3 for his
            plan of selling in the United States an exquisite vin de
              paille from his family vineyards. He encloses a printed price list. He would also
            be open to exchanging his wine for American products; once he receives a note detailing
            their cost when delivered to a French port, he will choose the ones best suited to his
            province.
          Many writers seek Franklin’s help in establishing commercial enterprises in America.
            The sieurs Duchesac and Clairval hope to establish a theater company in Philadelphia.
            Their first letter, unsigned and undated, was evidently written by Duchesac. He writes
            on behalf of himself and “Fauché de Clerval,” who is the director of the “spectacle des
            Isles du Vent sous la domination du Roi.” The second letter, signed “Clairval,” is
            written from Paris on May 19. He has just learned that several American officials have
            arrived in Europe and will convene at Franklin’s house. Because Franklin has approved
            the applicants’ plan and afforded his protection, might he now be willing to grant
            Clairval a special audience? Lafayette, whom the actor saw a few days since, supports
            the project. He hopes Franklin will speak to the other Americans about it, and raise a
            subscription that would subsidize the troupe’s passage.
          Charles Paleske, writing in English on May 27 from Hamburg, reminds Franklin of his
            previous letter of March 7, in which he had inquired about the incentives
            offered in America to new settlers. Now
            he has decided to become himself “a partaker of American liberty & happiness.” He is
            on his way to Amsterdam and London, from whence he and a clerk will embark in August to
            Philadelphia and there establish a merchant house under his own name. Having both money
            and connections in Europe, Paleske seeks only some recommendations from Franklin to his
            friends in Holland, England, and America. Paleske will await Franklin’s answer at the
            Amsterdam firm Muilman & Sons, which
            can also provide references for him.
          From Karlsruhe on July 6 comes a letter from Michel Macklot, bookseller and printer to
            the Margrave of Baden, who hopes to establish one of his sons as a bookseller and
            printer in Philadelphia. At the same
            time, he requests a privilège to send German language books
            to America. These would include the best German poets, works of the best foreign
            scholars, translations of the best Greek and Roman authors, moral tales and fables, and
            the finest plays. He has just printed Baron O’Cahill’s work on new strategies for
            forming armies; the book is very interesting and might be used by American troops. He begs to be allowed to send Franklin a
            copy.
          François Truton de Sibery, a former navy recruiting officer, sends a note from Nantes
            on July 31 asking Franklin to consider the enclosed memorandum, which details his
            scheme: he hopes to establish a manufactory in New England to print designs in gold,
            silver, and other colors on all kinds of cloth. The fabric could be used for women’s
            apparel, theatrical productions, funerals, interior decoration, and other applications
            too numerous to mention. This kind of printing has hitherto been reserved for court
            entertainments and the decoration of great halls. Truton and his uncle, who arranges the
            king’s revels, are the only ones who know the secret formula. He hopes that Franklin
            will arrange free passage to Boston, Philadelphia, New York, or any other suitable place
            for his family and the two other people essential to the scheme.
          
          François Giordana, writing from Turin on September 3, has all the skills necessary to
            establish a silk industry in the United States. He can teach the construction of large
            mills as well as small ones; both are simple and inexpensive, and the latter can be used
            in the home by women, children, and those with weak constitutions. The relationship of a
            small mill to a large one is like that of a harpsichord to an organ: mastering the
            former is excellent training for the latter.
          Several correspondents want to shape the American system of government. Duboys de
            Lamoligniere, “Conseiller au Conseil Supérieur,” writes from Port-au-Prince on July 27
            enclosing a printed discourse on legislation (now missing) which is the product of seven
            years’ work. He has sent copies to Washington, Hancock, and Charles Thomson. The only other person who has received a copy is
            the head of his own family, Duboys de La Bernarde, a brigadier in the French army.
          Johannes Van der Hey writes voluminously to Franklin, Laurens, and Adams, beginning
            with a 14-page letter in English dated July 30 “Near Brussels.” A 57-year-old member of
            the Reformed Church, born in Holland and fluent in most European languages, he was
            trained in commerce and is a specialist in financial administration, particularly the
            collection and distribution of tax revenue. He gives details about his writings on
            politics and finance and his service in various courts, and explains at length his
            recent misfortunes in trying to reclaim family property. He now wishes to emigrate to
            America with his unhappy family if he can secure employment there. He requests the
            permission of the American commissioners to send them a part of his work on finance, the
            first chapter of which outlines a plan whereby an integrated system of national and
            provincial taxes could be established by January 1, 1785. Under his scheme, five million
            dollars could be collected annually without placing an undue burden on manufacturers.
            This plan is based on the tax structure of Holland, the most reasonable and equitable
            one in Europe. As soon as he receives an answer, he will forward the first chapter of
            his work, written in French, to the desired address in Paris. He lists many Dutch
            officials as references. At the end of the letter, having just heard that John Adams is
            in Holland, he resolves to send this letter to him at The Hague. In a
            postscript, he adds that he will send another copy to Franklin.
          That copy must be the memorandum which Van der Hey sent to the commissioners at Passy
            on August 1 under cover of a brief note. Nine dense pages in length, it repeats his
            account of his misfortunes and ends by offering to send the Americans copies of all
            relevant correspondence. On August 5,
            this time writing in French, he alludes to the “Epitre” and memorandum previously sent,
            and encloses the first part of his work on finance, including a handwritten title page
            crammed with information. Another copy, including the first chapter, was sent on August
              29, along with copies in English and
            French of a two-page, fifteen-point “Outhlin’d Scheme of a Plan for a Nationnal
            Constitution and Permanent Gouvernement for the Thirteen United Provinces in North
              America.”
          From Nantes, Coulougnac, who now adds “de Coste Belle” after his name and says he is of
            Franco-American origin, submits ten pages of detailed and wide-ranging reflections on
            how the United States should structure a strong federal government, judicial system, and
            military. His letter is dated September 10. He proposes a system of taxation that will
            support the public credit since at present all confidence is suspended not only in the
            government’s ability to satisfy its liabilities but also in individual debtors. A
            representative federal assembly should pass bills on issues including term limits (he
            proposes no more than two ten-year terms), national academies, liberty of the press,
            arsenals and hospitals, and the settlement of Loyalist property disputes. If
            Coulougnac’s reflections are of interest, he would be pleased to present an expanded
            version to Franklin. He closes by confiding that he plans to relocate to Philadelphia
            within the next year, whence he will establish trade with France and the colonies. He ardently hopes to become a citizen, and asks if
            he can be so designated before he leaves.
          Four correspondents offer goods or schemes of a miscellaneous nature. M. Capion, a
            septuagenarian from Lyon, is a former army chaplain and doctor who traveled in French
            America between 1729 and 1731. He sends rambling thoughts studded with Latin quotations
            on July 19, praising Franklin and Washington and suggesting an allegorical design for a
            mural that should be placed in Congress’ assembly hall. Capion ends by expressing
            disapproval of the immigration of Germans and Hessians, and especially the Irish, to
            America.
          M. Gautier, from the rue Saintonge in the Marais, asks permission to dedicate to
            Franklin an onyx stone he has just engraved, set in a ring, which pays homage to the
            American’s virtues. The bas-relief shows Liberty resting on a plinth, where she treads
            on a yoke. Her left hand indicates several ships, alluding to freedom of the seas and
            the abundance produced by peace. A device may be inscribed on the plinth. This letter,
            signed by Gautier, is in a secretarial hand. In a brief follow-up note, penned by
            Gautier himself, the sculptor and engraver wonders whether the stone pleased Franklin;
            he respectfully awaits the American’s orders. Both letters are undated, but we place
            them after the signing of the definitive peace treaty on September 3.
          On September 9, wanting to add his voice to the outpouring of congratulations on
            independence, M. de Bays, a lawyer from Nuits in Burgundy, sends a pannier of his best
            aged wine. He understands from Cabanis that Franklin has tasted it at Mme Helvétius’ in
            Auteuil. He sends the same gift for Washington, and asks Franklin to forward it along
            with the cover letter. When the minister has a few minutes of leisure, de Bays would
            appreciate his reading a plan for the installation of lightning rods on the buildings of
            one of his country estates. The property includes a vineyard, which he also dreams of
            protecting from hail. He has sent this plan already to Abbé
              Bertholon at Béziers, but above all he
            wants Franklin’s advice. In a postscript he says he is attaching a printed slip that
            will give a more legible version of his address. It reads, “Avocat en Parlement &
            ancien Subdélégué de l’Intendance de Bourgogne.”
          The baron de Juilly Thomassin, who
            describes himself as an ancien sous lieutenant des gardes du
              corps du roi and a superannuated student of the arts, dares to offer Franklin his
            admiration in a letter dated June 24 from Arc-en-Barois. He sends an eight-page homage
            to Louis XVI, the brave Americans, and Franco-American unity entitled “Le Cri d’un Cœur
            francois, aux Américains; sur Le Monument de leur indépendance, qu’ils consacrent au
            Roy.” He knows that zeal is a poor substitute for talent but hopes that Franklin will
            not judge it harshly.
         
          
            Monsieur!
            Strasbourg Le 18 May 1783
          
          J’ignore si vous vous rapéllerez de moi, j’ai eû L’honneur de vous voir à differéntes
            reprises à Paris; et de passée dés journées dans votre societé; je desire ne pas être
            échapé de votre mémoire: mais si je l’etois M. de Reyneval, & M. Grand; ou bién M.
            de Beaumarchais, & même Mgr le Cte. de Vergennes pourroient vous donnér dés
            renseignements satisfaisants sur mon compte; & la demande que je vais vous addréssér
            ne vous donnéra point de suspision. Le bruit s’est répandû ici que Lés Etats unis,
            êtoient dans l’intention de faire faire en france une grande quantité de Cannons de
            fonde on dit que le nombre est de 1500. Plusieurs Marchands & Négotiants d’ici en
            ont parlé à notre chéf de La fonderie je crois, Monsieur, pouvoir vous assurér que rién
            ne pourra Se traittér mieux que par mon canal j’ai lés moyéns de vous arrangér le
            traitté si tot que vous voudrez en mains, mais j’ai l’honneur de vous prévenir que Si
            més offres peuvent vous être agréables, je n’entens traitter qu’avéc vous, Monsieur, et
            non 
            avéc dés Negotiants d’Amsterdam, tel qu’il parroit
            que l’affaire S’entame actuéllement.
          Pour la remise dés fonds Mrs. Grand d’Amsterdam, ou de Paris, qui sont l’un &
            l’autre més bons amis me conviéndront parfaitement.
          Il me sera trés agréable, Monsieur, de trouvér occasion pour faire une affaire qui
            intérrésse lés Etats, & avoir L’occasion d’entretenir une corréspondance avéc
            vous.
          J’ai L’honneur d’être avéc lés sentiments lés plus distingués Monsieur Votre tres
            humble & tres Obeissant Serviteur
          
            De Franck
          
         
          Notation: De Franck, 18 May 1783
        